DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peace (US 20200064872 A1) in view of Matsumoto (JP 2007149496 A).
Claim 1. Peace teaches a two-phase shutoff system (Fig 1), comprising:
...If it is determined that one or more parameters are outside of acceptable limits or a signal has been received, the gas may be shut off at the regulator or an alarm may be sounded (block 1030). For example, if it is determined that the outlet pressure is outside an acceptable threshold, this could be an indication of a valve blockage, valve pad damage, or regulator malfunctions.);
and further discloses the process of using detection points along an inlet valve and a remote location monitoring parameters  but does not specifically disclose 
a first response system configured to perform at least one action with respect to receiving the indication that the first threshold was met, the at least one action occurring while the integral shutoff system remains inactivated;
a second response system configured to receive an indication from the metering system, wherein the sensor is used to perform a second measurement which indicates that a second threshold has been met; and a second response system configured to perform at least one additional action, wherein the at least one additional action includes activating the integral shutoff system.
However Matsumoto teaches a first response system configured to perform at least one action with respect to receiving the indication that the first threshold was met, the at least one action occurring while the integral shutoff system remains inactivated;

(Page 3
(1) A shutoff valve 50 provided in the fuel gas supply passage 28 for shutting off the supply of the fuel gas, and provided in a downstream side of the shutoff valve in the fuel gas supply passage, according to a reference signal The first pressure adjusting means 52, 52A for adjusting the inlet pressure of the fuel cell, the open failure detecting means 70 for detecting the open failure of the shutoff valve (e.g. first response system and determines valve is inactive), and the open failure detecting means when the fuel cell system is stopped. And an alternative cutoff control means for adjusting the reference signal and operating the first pressure adjustment means as an alternative cutoff valve when an open failure of the cutoff valve is detected. (e.g. additional action of using the cutoff when the valve is inactive (i.e. failure to open, alternative cutoff control means as the second response system))
According to the invention having this feature (1), when the open failure of the shut-off valve is detected by the open fault detecting means, the first pressure adjusting means provided on the downstream side of the shut-off valve is substituted by the substitute shut-off control means. Since the valve is operated as a shut-off valve, even if the shut-off valve fails to open, the fuel gas pressure in the 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a first response system and a second response system as taught by Matsumoto within the system of Peace for the purpose of enhancing the system to add a backup mechanism in order to close fuel flow.

Claim 2. Peace and Matsumoto teach the system of claim 1 wherein the sensor is a pressure sensor (([0053]  The sensors may monitor, for example, inlet and outlet pressure, vibration, temperature).

Claim 3. Peace and Matsumoto teach the system of claim | wherein the integral shutoff system is a shut off valve (Matsumoto Page 3 shutoff valve 50; Peace [0053]).

Claim 4. Peace and Matsumoto teach the system of claim | wherein the at least one action comprises entering an enhanced communication mode ([0032] a gas control module 107 including a communications circuit (Tx/Rx) 120, …Thus, the gas shutoff action can be controlled remotely using, for example, radio signals. In further embodiments, the gas shutoff may occur automatically responsive to a sensed parameter that is outside normal limits.).

Claim 5. Peace and Matsumoto teach the system of claim 1 wherein the at least one action comprises using the measurement from the sensor and a second measurement from a second sensor of second device, wherein the second device is in a computer network with the first device ([0032] 

Claim 6. Peace and Matsumoto teach the system of claim 1 wherein the at least one action comprises making a determination regarding the measurement and thereafter activating the integral shutoff system of the device ([0032] The gas control module 107 is coupled to a remote location 105 including a processor and configured to communicate with the gas regulating system 100. However, other parameters, such as temperature, vibration and the like, may be monitored without departing from the present inventive concept. The communications circuit 120 may be used to provide information related to the parameters measured by the sensors 125 and may receive instructions to shut off the gas based on the measured parameters.).

Claim 15. Peace teaches a method for a two-phase shutoff of a device having a sensor coupled to an integral shutoff system ([0038] gas meter with an integral shutoff), comprising:
receiving an indication from the device, wherein the sensor is used to perform a measurement in the device which indicates that a first threshold has been met
...If it is determined that one or more parameters are outside of acceptable limits or a signal has been received, the gas may be shut off at the regulator or an alarm may be sounded (block 1030). For example, if it is determined that the outlet pressure is outside an acceptable threshold, this could be an indication of a valve blockage, valve pad damage, or regulator malfunctions.);
and further discloses the process of using detection points along an inlet valve and a remote location monitoring parameters  but does not specifically disclose 
performing at least one action with respect to receiving the indication that the first threshold was met, the at least one action occurring while the integral shutoff system remains inactivated;
receiving an indication from the device, wherein the sensor is used to perform a second measurement in the device which indicates that a second threshold has been met; and
performing at least one additional action, wherein the at least one additional action includes activating the integral shutoff system of the device.
However Matsumoto teaches the process of performing at least one action with respect to receiving the indication that the first threshold was met, the at least one action occurring while the integral shutoff system remains inactivated;
receiving an indication from the device, wherein the sensor is used to perform a second measurement in the device which indicates that a second threshold has been met; and
performing at least one additional action, wherein the at least one additional action includes activating the integral shutoff system of the device
(1) A shutoff valve 50 provided in the fuel gas supply passage 28 for shutting off the supply of the fuel gas, and provided in a downstream (e.g. first response system and determines valve is inactive), and the open failure detecting means when the fuel cell system is stopped. And an alternative cutoff control means for adjusting the reference signal and operating the first pressure adjustment means as an alternative cutoff valve when an open failure of the cutoff valve is detected. (e.g. additional action of using the cutoff when the valve is inactive (i.e. failure to open, alternative cutoff control means as the second response system))
According to the invention having this feature (1), when the open failure of the shut-off valve is detected by the open fault detecting means, the first pressure adjusting means provided on the downstream side of the shut-off valve is substituted by the substitute shut-off control means. Since the valve is operated as a shut-off valve, even if the shut-off valve fails to open, the fuel gas pressure in the anode electrode path can be reduced and deterioration of the fuel cell can be suppressed.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a first measurement and a second measurement and a second action as taught by Matsumoto within the system of Peace for the purpose of enhancing the system to add a backup mechanism in order to close fuel flow.


Claim 17. Peace and Matsumoto teach the method of claim 15 wherein the integral shutoff system is a shut off valve (Matsumoto Page 3 shutoff valve 50; Peace [0053]).

Claim 18. Peace and Matsumoto teach the method of claim 15 wherein the at least one action comprises entering an enhanced communication mode ([0032] a gas control module 107 including a communications circuit (Tx/Rx) 120, …Thus, the gas shutoff action can be controlled remotely using, for example, radio signals. In further embodiments, the gas shutoff may occur automatically responsive to a sensed parameter that is outside normal limits.).

Claim 19. Peace and Matsumoto teach the method of claim 15 wherein the at least one action comprises using the measurement from the sensor and a second measurement from a second sensor of second device, wherein the second device is in a computer network with the first device ([0032] The gas control module 107 is coupled to a remote location 105 including a processor and configured to communicate with the gas regulating system 100. However, other parameters, such as temperature, vibration and the like, may be monitored without departing from the present inventive concept. The communications circuit 120 may be used to provide information related to the parameters measured by the sensors 125 and may receive instructions to shut off the gas based on the measured parameters.).
.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaswani (US 20120036250 A1) in view of Peace (US 20200064872 A1).
Claim 7. Vaswani teaches one or more hardware-based non-transitory memory devices storing computer- readable instructions which, when executed by the one or more processors disposed in a computing device, cause the computing device to:
receive an indication from a first network of devices, wherein at least one sensor in the network of devices performed a measurement and indicated that a first threshold has been met, the network of devices including at least one first integral shutoff system
([0161] For instance, in step S740, the processing unit 311 determines whether the received operation data represents an acceptable operating condition for the node based on the comparison in step S730. If the processing unit 311 determines that the received operation data represents an acceptable operating condition based on the comparison in step S730, the processing unit 311 waits to receive new operation ));
receive an indication from a second network of devices, wherein at least one second sensor in the second network of devices performed a second measurement and indicated that a second threshold has been met, the second network of devices including at least one second integral shutoff system
([0120] However, when remote connect/disconnects are issued to a number of nodes in a predetermined geographic area within a specified time period, it could be indicative of an anomalous event occurring in that geographic area. As illustrated with the dotted line in FIG. 6, the nodes 130-G, 130-H, 130-K and 130-L are commonly located in a subsection 652 of the geographic area 650.);
perform at least one action with respect to the first and second networks, the at least one action occurring while the first and second integral shutoff system remains inactivated
([0089] As illustrated in operation 410 of FIG. 4, the processor unit 311 then compares the received operation data with the obtained threshold operating information and with the obtained situational information defined for that node.); 
receive a subsequent indication from the first network of devices, wherein the at least one sensor is used to perform a subsequent measurement and indicated that an additional threshold has been met, the additional threshold being associated with the first threshold
([0090] On the other hand, if the operation data received from the node does not represent an acceptable operating condition for the node based on the comparison of the operation data with the threshold operating information and the situational information defined for the node, the processor unit 311 performs operation 440, in which the 
receive a subsequent indication from the second network of devices, wherein the at least one second sensor is used to perform a subsequent second measurement and indicated that a second additional threshold has been met, the second additional threshold being associated with the second threshold
([0090] On the other hand, if the operation data received from the node does not represent an acceptable operating condition for the node based on the comparison of the operation data with the threshold operating information and the situational information defined for the node, the processor unit 311 performs operation 440, in which the processor 440 determines that an anomalous event has occurred with respect to the node. Based on this determination,); and
perform at least one additional action with respect to the first and second network of devices, wherein the at least one additional action includes activating one or more of the first integral shutoff system and the second integral shutoff system 
([0114] The utility network 100 enables the communication station 120 to issue remote connect/disconnects against one or more meters 130, 620, 630 and 640 in the distribution network, to remotely connect and/or disconnect the meters 130, 620, 630 and 640 to/from a portion of the distribution network. For example, based on locational information indicating that nodes 130-A and 130-F are rental properties, threshold operating information can be defined and recorded in the memory unit 314 to include an increased maximum threshold value of remote connect/disconnects relative to the other 
[0120] However, when remote connect/disconnects are issued to a number of nodes in a predetermined geographic area within a specified time period, it could be indicative of an anomalous event occurring in that geographic area.) and further discloses the process of detecting electrical via at least one sensor ([0034] The processed electrical signal data is then sent through a level translator 52 to condition the signals for the required input into measurement microcontroller 54.) and further discloses the system to be used in a gas environment but does not specifically disclose the at least one first and second sensors are different sensors and the first and second measurements are different types of measurements.
However, Peace teaches a plurality of sensors inclusive of a gas sensor ([0004] the plurality of sensors configured to sense a corresponding plurality of parameters associated with the gas regulator.). 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one first and second sensors are different sensors and the first and second measurements are different types of measurements as taught by Peace within the system of Vaswani for the purpose of enhancing the system to incorporate additional sensors in order to obtain accurate measurements for each meter.
Claim 8. Vaswani and Peace teach the one or more hardware-based non-transitory memory devices of claim 7 wherein the at least one first sensors are associated with a gas line and the at least one second sensors are associated with an electrical line
Vaswani ([0032] [0034]) Peace [0004].

Claim 10. Vaswani  and Peace  teach the one or more hardware-based non-transitory memory devices of claim 7 wherein the at least one action or the at least one additional action comprises making a determination regarding the measurement or the second measurement and thereafter activating the first or the second integral shutoff systems 
(([0032] The gas control module 107 is coupled to a remote location 105 including a processor and configured to communicate with the gas regulating system 100. However, other parameters, such as temperature, vibration and the like, may be monitored without departing from the present inventive concept. The communications circuit 120 may be used to provide information related to the parameters measured by the sensors 125 and may receive instructions to shut off the gas based on the measured parameters.).).
Claim 11. Vaswani and Peace teach the one or more hardware-based non-transitory memory devices of 7, wherein the first network of devices are battery powered (Vaswani [0031]).
Claim 12. Vaswani and Peace teach the one or more hardware-based non-transitory memory devices of 7 wherein the second network of devices are electrically powered (Vaswani [0031]).
Claim 13. Vaswani  and Peace  teach the one or more hardware-based non-transitory memory devices of 7 wherein the at least one action or the at least one additional action comprises obtaining a 
Claim 14. Vaswani  and Peace  teach the one or more hardware-based non-transitory memory devices of 7 further comprising using the geographic visualization to avoid activating the first or the second integral shutoff systems (Peace [0032] The gas control module 107 is coupled to a remote location 105 including a processor and configured to communicate with the gas regulating system 100. However, other parameters, such as temperature, vibration and the like, may be monitored without departing from the present inventive concept. The communications circuit 120 may be used to provide information related to the parameters measured by the sensors 125 and may receive instructions to shut off the gas based on the measured parameters.)..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RUFUS C POINT/Examiner, Art Unit 2689